Citation Nr: 0935609	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability. 

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entailment to service connection for residuals of a 
fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1957 to February 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision.  In May 2005, 
the Veteran appeared in a videoconference hearing at the RO 
before the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  The evidence is in equipoise regarding whether the 
Veteran's current cervical spine disability had its onset 
during service.  

2.  The evidence is in equipoise regarding whether the 
Veteran's current lumbar spine disability had its onset 
during service.  

3.  The evidence is in equipoise regarding whether the 
Veteran's current bilateral knee disability had its onset 
during service.  

4.  The evidence is in equipoise regarding whether the 
Veteran's current residuals of a fractured nose had its onset 
during service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a 
cervical spine disability was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  Resolving reasonable doubt in favor of the Veteran, a 
lumbar spine disability was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

3.  Resolving reasonable doubt in favor of the Veteran, a 
bilateral knee disability was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

4.  Resolving reasonable doubt in favor of the Veteran, 
residuals of a fractured nose were incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

Here, the Veteran seeks service connection for a cervical 
spine disability, lumbar spine disability, bilateral knee 
disability, and residuals of a fractured nose.  At a Board 
videoconference hearing held in May 2005, the Veteran 
testified that all of these disabilities stemmed from an 
accident during paratrooper training in the winter of 1958.  
He indicated that while on 30-day maneuvers, the parachutist 
in front of him left the plane awkwardly and knocked him into 
the side of the plane, causing a nasal fracture.  He 
explained that he then became dizzy in midair and landed 
flatfooted rather than on his toes, causing knee damage.  He 
testified that he was then taken to a field hospital for 
treatment and, on the way, the ambulance transporting him hit 
a bump and threw him from his stretcher, causing injuries to 
the neck and back.  The Veteran noted that since these 
injuries occurred during 30-day maneuvers, he was treated at 
a field hospital rather than at a regular military hospital.  

A review of the Veteran's service treatment records reflects 
evidence of injuries to the nose, back, neck, or knees.  On 
his December 1959 Report of Medical History at separation, 
the Veteran self-reported that he never suffered from nose 
trouble, arthritis, "trick" or locked knee, or bone, joint, 
or other deformity.  Similarly, his September 1959 Report of 
Medical Examination indicated that his nose, sinuses, spine, 
and lower extremities were within normal limits.  However, 
his DD Form 214 did notate receipt of a Parachutist Badge.  

A review of the relative medical findings post service 
reflect that the Veteran sought Social Security 
Administration (SSA) disability benefits in the early 1990s.  
A November 1991 orthopedic evaluation conducted to develop 
his SSA claim noted the aforementioned 1958 parachuting 
incident as well as a post-service accident in March 1990 
where he was working as a cameraman and fell approximately 12 
feet after a camera crane broke.  The examiner diagnosed him 
with chronic lumbosacral back strain and chronic cervical 
thoracic back strain from injury without evidence of discoid  
disease.  Based on this evidence, the SSA determined that he 
was eligible for disability benefits as of March 19, 1990.  

At a subsequent examination in November 1998 to determine his 
functional status, the Veteran reported that his back pain 
started after the 1958 in-service parachuting incident and 
that it was exacerbated after the March 1990 camera crane 
accident.  The examiner diagnosed chronic back pain since 
1958 and a history of bilateral knee pain.  

A VA treatment note dated in January 2000 indicated that the 
Veteran's back and knee injuries may be related to his 
military experience as a paratrooper.  

A lay statement from the Veteran's spouse dated in March 2001 
indicated that she met him in 1962, at which time he was 
undergoing corrective nose surgery as a result of his in-
service injury.  She further alleged that he was always going 
to a doctor for neck, back, and leg problems.  

The Veteran was afforded a VA joints examination in December 
2003, at which time he was diagnosed with severe 
tricompartmental osteoarthritis of both knees, degenerative 
disc disease of the cervical spine, degenerative disc disease 
of the lumbar spine, and a history of nasal fracture with 
residual septal deviation to the right with difficulty 
breathing through the right nares.  The examiner opined that 
the Veteran had moderate functional impairment of the knees, 
cervical spine, and lumbar spine.  The examiner then 
concluded that it was at least as likely as not that his 
cervical, lumbar, bilateral knee, and nose conditions were 
causally related to the parachuting injuries sustained in 
1958 while in the military.  The examiner based her 
conclusion on a review of the claims folder, the Veteran's 
reported history, data obtained through physical examination, 
and the fact that the Veteran received a Parachutist Badge.

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  The Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the either the testimony of 
in-service injuries or the competent medical evidence and 
medical opinions of record that are favorable to the Veteran, 
based on a rational lack of credibility or probative value.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans 
v. West, 12 Vet. App. 22, 26 (1998).  While the competent 
evidence is not unequivocal, it has nevertheless placed the 
pertinent record in relative equipoise.  Resolving reasonable 
doubt in favor of the Veteran, lumbar spine, cervical spine, 
bilateral knee, and nose disabilities were incurred in 
service.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Consequently, the Board 
finds that any lack of notice and/or development, which may 
have existed under the VCAA, cannot be considered prejudicial 
to the Veteran, and remand for such notice and/or development 
would be an unnecessary use of VA time and resources.


ORDER

Service connection for a cervical spine disability is 
granted.

Service connection for a lumbar spine disability is granted.

Service connection for a bilateral knee disability is 
granted.

Service connection for residuals of a broken nose is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


